NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

TYRONE POINTER,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-4419
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 19, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Philip J. Federico,
Judge.

Tyrone Pointer, pro se.


PER CURIAM.

              Affirmed. See Cannon v. State, 180 So. 3d 1023 (Fla. 2015); McKinney v.

State, 66 So. 3d 852 (Fla. 2011); McDonald v. State, 133 So. 3d 530 (Fla. 2d DCA

2013); Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009); Steward v. State, 931 So.
2d 133 (Fla. 2d DCA 2006); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA 2004);

Campbell v. State, 884 So. 2d 190 (Fla. 2d DCA 2004); Brown v. State, 827 So. 2d
1054 (Fla. 2d DCA 2002); Budd v. State, 477 So. 2d 52 (Fla. 2d DCA 1985).



SILBERMAN, BLACK, and SMITH,JJ., Concur.